Case 4:14-cr-20191-LVP-MJH ECF No. 96, PageID.812 Filed 01/28/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                           Criminal Case No. 14-20191
                                             Honorable Linda V. Parker
ERVIN ALLEN,

          Defendant.
______________________________/

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
 DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE [ECF NO.
  87] AND DENYING DEFENDANT’S MOTION FOR LEAVE TO FILE
  PLEADING UNDER FEDERAL RULES OF CRIMINAL PROCEDURE
                      15(d) [ECF NO. 90]

      On May 5, 2015, Defendant Ervin Allen pleaded guilty pursuant to a Rule

11 plea agreement to use of a firearm in the commission of a crime of violence in

violation of 18 U.S.C. § 924(c) and Hobbs Act robbery in violation of 18 U.S.C.

§ 1951. This Court sentenced Defendant to a term of imprisonment of 228 months

on October 27, 2015. Defendant filed a pro se motion for compassionate release

pursuant to 18 U.S.C. § 3582 on August 24, 2020 (ECF No. 87), and a

supplemental brief in support of the motion on September 2, 2020 (ECF No. 88).

After the Court appointed counsel to assist Defendant, counsel filed another

supplemental brief in support of Defendant’s motion. (ECF No. 91). The

Government opposes Defendant’s request. (ECF No. 95.) Defendant also has filed
Case 4:14-cr-20191-LVP-MJH ECF No. 96, PageID.813 Filed 01/28/21 Page 2 of 5




a pro se motion titled “Motion for Leave to File Pleading Under Federal Rules of

Criminal Procedures 15(d) Pursuant to Extraordinary and Compelling Reason and

Prevention of Manifest Unjustice.” (ECF No. 90.)

                  Defendant’s Motion for Leave (ECF No. 90)

      On September 15, 2020, Defendant filed a pro se motion in which he asks to

supplement his motion for compassionate release. While leave to amend should be

freely given, see Fed. R. Civ. P. 15, the arguments Defendant asserts in this motion

are not relevant to his request for compassionate release. Rather they are

arguments asserted in support of a motion to vacate, set aside, or correct sentence

pursuant to 28 U.S.C. § 2255.

      Specifically, Defendant asserts that he did not knowingly and voluntarily

plead guilty, the plea agreement violated the United States Sentencing Guidelines,

and his counsel did not adequately advise him regarding his plea and sentence.

(ECF No. 90 at Pg ID 731-32.) Defendant seems to understand that these are

arguments to be asserted in a § 2255 motion, as he cites the standard for amending

such a pending motion early in his proposed amendment. (Id. at Pg ID 726.)

Defendant previously filed a § 2255 motion, which this Court denied on August

11, 2020. (ECF No. 80.) The Court therefore is denying his motion for leave.




                                         2
Case 4:14-cr-20191-LVP-MJH ECF No. 96, PageID.814 Filed 01/28/21 Page 3 of 5




                 Defendant’s Motion for Compassionate Release

                                   Applicable Law

      A defendant may move for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) only after “fully exhaust[ing] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or

“the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Under the statute, a court may reduce a defendant’s term of imprisonment (i)

if it finds that extraordinary and compelling reasons warrant such a reduction; (ii)

if it finds that a reduction is consistent with applicable statements issued by the

Sentencing Commission; and (iii) after considering the factors set forth in 18

U.S.C. Section 3553(a) to the extent they are applicable. 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. Jones, 980 F.3d 1098 (6th Cir. 2020).

The defendant bears the burden of proving that “extraordinary and compelling

reasons” exist to justify release under the statute. See United States v. Rodriguez,

896 F.2d 1031, 1033 (6th Cir. 1990).

      Here, the Government does not dispute that Defendant has properly

exhausted all administrative remedies. Nor does the Government dispute that

Defendant’s chronic kidney disease, which places him at increased risk of a serious

outcome if he contracts COVID-19, constitutes an extraordinary reason for

                                           3
Case 4:14-cr-20191-LVP-MJH ECF No. 96, PageID.815 Filed 01/28/21 Page 4 of 5




release.1 The Government argues, however, that the reason is not “compelling”

and the § 3553(a) factors do not support Defendant’s release.

                                           Analysis

      While Defendant’s chronic kidney disease places him at increased risk of

serious outcomes if he contracts COVID-19, which in this Court’s view constitutes

an extraordinary and compelling circumstance, the Court concludes that releasing

him at this time would pose a danger to the community. The factors in § 3353(a)

also do not support Defendant’s release.

      Defendant has served less than half of his 19-year sentence. Further,

Defendant’s convictions arose from a string of armed robberies of gas stations or

convenience store, during which he brandished a weapon—a firearm in all but one

where he used a knife. He threatened store employees and customers. He pointed

his weapon at them and during one robbery told an employee that he was going “to

die at work” and that Defendant would kill him.

      Defendant had no felony record when he committed the instant offenses.

However, within an approximate one-month period, he engaged in a series of six

armed robberies leading to his current convictions. Granting Defendant’s request



1
 Defendant also claims to suffer from borderline obesity, hypertension, anxiety
disorder, and post traumatic stress disorder. At this time, the Court finds it
unnecessary to assess whether these conditions constitute extraordinary and
compelling circumstances.
                                          4
Case 4:14-cr-20191-LVP-MJH ECF No. 96, PageID.816 Filed 01/28/21 Page 5 of 5




for early release at this time would neither “reflect the seriousness of the offense,”

“promote respect for the law,” or “provide just punishment for the offense.” 18

U.S.C. § 3553(a).

      Accordingly,

      IT IS ORDERED that Defendant’s motion for leave (ECF No. 90) is

DENIED.

      IT IS FURTHER ORDERED that Defendant’s request for compassionate

release (ECF No. 87) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.
                                               s/ Linda V. Parker
                                               LINDA V. PARKER
Dated: January 28, 2021                        U.S. DISTRICT JUDGE

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, January 28, 2021, by electronic and/or
U.S. First Class mail.

                                                s/ R. Loury
                                                Case Manager




                                           5
